Motion by defendant for leave to appeal from an order denying its motion to stay an inquest, to open its default and to vacate order striking out its answer denied, without costs. The order is appealable as of right. (Civ. Prae. Act, § 609; Matter of Conklin, 7 A D 2d 743.) Motion by defendant for stay of proceedings pending the appeal which it has taken from the above-mentioned order granted on condition: (1) that within 20 days after entry of the order hereon defendant shall file an additional undertaking of $2,250, with corporate surety, to pay the costs of the appeal and to pay any judgment which may be entered against it, in the event the order appealed from be affirmed or the appeal therefrom be dismissed; and (2) that appellant perfect the appeal for October 3, 1960, for which day the appeal is ordered to be placed on the calendar. The record and appellant’s brief must be served and filed on or before September 1, 1960. In lieu of filing such additional undertaking, the defendant may enlarge to $3,000 the $750 undertaking now on file and amend its terms to accord with this decision. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.